COURT OF APPEALS OF VIRGINIA


              Present: Judges Alston, Chafin and Senior Judge Haley
UNPUBLISHED



              RUIZ DRYWALL & CLEANING INC. AND
               BUILDERS MUTUAL INSURANCE COMPANY
                                                                                  MEMORANDUM OPINION*
              v.        Record No. 2187-14-1                                          PER CURIAM
                                                                                      APRIL 14, 2015
              MAURICIO R. MORALES


                               FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                                  (S. Vernon Priddy III; Michael L. Goff, Jr.; Two Rivers Law Group,
                                  P.C., on brief), for appellants.

                                  (Halbert T. Dail; Joynes & Gaidies, on brief), for appellee.


                        Ruiz Drywall & Cleaning Inc. and Builders Mutual Insurance Company (collectively

              employer) appeal the decision of the Workers’ Compensation Commission (commission) finding

              that Mauricio R. Morales (claimant) suffered a compensable injury to his lower back and left leg

              and awarding temporary total disability benefits for the period of August 17 through August 18,

              2013 and from September 9, 2013 and continuing. Employer argues the commission erred in

              holding that (1) claimant proved he suffered a compensable injury; (2) “no reasonable basis in

              the record” existed to disturb the deputy commissioner’s credibility determinations; and (3) “no

              direct trauma” referred to the absence of a traumatic event immediately before an office visit to a

              doctor.

                        We have reviewed the record and the commission’s opinion and find that this appeal is

              without merit. Accordingly, we affirm for the reasons stated by the commission in its final

              opinion. See Morales v. Ruiz Drywall & Cleaning Inc., JCN VA02000015819 (Nov. 4, 2014).

                        *
                            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
We dispense with oral argument and summarily affirm because the facts and legal contentions

are adequately presented in the materials before the Court and argument would not aid the

decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                      Affirmed.




                                              -2-